Case 2:15-cv-06076-MCA-MAH Document 385-6 Filed 07/12/19 Page 1 of 2 PageID: 6650




                               EXHIBIT 6
Case 2:15-cv-06076-MCA-MAH Document 385-6 Filed 07/12/19 Page 2 of 2 PageID: 6651




                                                 CERTIFICATION
                                  This is to certify that the attached English language

                                  documents are true and accurate translations of the original

   Schreiber Translations, Inc.   Ukrainian language documents to the best of our knowledge
   51 Monroe Street

   Suite 101
                                  and belief. The documents are identified as below:

   Rockville, MD 20850            “Atlanta Invest End Development - Dubovoy address_ENG”
                                  “Compromat Aug 28 2018 - Hacker Turchivov flees to
                                  Russia_ENG”
   P: 301.424.7737                “Pavel Dubovoy registered businesses_ENG”
                                  “Prosecutor General Notice - Babenko and Dubovoy 1_ENG”
   F: 301.424.2336
                                  “Prosecutor General Notice - Babenko and Dubovoy 2_ENG”
                                  "Prosecutor General Notice - Babenko and Dubovoy 3_ENG"
                                  "Slovo i Dilo Jan 15 2018 Bribery case involving Dubovoy
                                  case_ENG"
                                  “Slovo i dilo June 18 2018 - Arrest of Pavel Dubovoy_ENG”
                                  “Turchinov public record 1_ENG”
                                  "TURCHYNOV PUBLIC RECORD 2_ENG"
                                  “Ust Dunaiski Kvartal 2 - Dubovoy Address. PNG_ENG”
                                  “Volna Jan 10 2019 - Dubovoy court date_ENG”


                                  Executed this 14th day
                                  of June, 2019



                                                       ____________________

                                                       Schreiber Translations, Inc.
                                                       51 Monroe Street, Suite 101
                                                       Rockville, Maryland 20850
                                                       ATA Member 212207



                                  Schreiber Translations, Inc. uses all available measures to
                                  ensure the accuracy of each translation, but shall not be held
  translation@schreibernet.com
                                  liable for damages due to error or negligence in translation or
  www.schreibernet.com            transcription.
